Citation Nr: 9900577	
Decision Date: 01/11/99    Archive Date: 01/19/99

DOCKET NO.  95-09 479	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service-connected 
disability.


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J.M. Daley, Associate Counsel



INTRODUCTION

The veteran had active Naval service from October 1960 to 
December 1962.

This matter is before the Board of Veterans Appeals (Board) 
on appeal from the San Diego, California, Department of 
Veterans Affairs (VA) Regional Office (RO).  By way of 
history, in March 1994, the RO denied entitlement to service 
connection for chronic obstructive pulmonary disease (COPD), 
a herniated nucleus pulposus of the lumbar spine, and 
bilateral cataracts, and also denied entitlement to TDIU 
benefits.  The veteran appealed, and in a decision dated in 
March 1997, the Board denied service connection for a 
herniated nucleus pulposus of the lumbar spine and bilateral 
cataracts.  The Boards determination on those issues became 
final.  See 38 U.S.C.A. § 7104(b) (West 1991 & Supp. 1998); 
38 C.F.R. § 20.1100 (1998).  

In its March 1997 decision, the Board remanded the remaining 
issues on appeal.  Subsequently, in a rating decision dated 
in December 1997, the RO established service connection and 
assigned a 30 percent evaluation for COPD, effective February 
18, 1993.  The RO notified the veteran of that decision in 
January 1998.  The December 1997 RO rating decision 
represented a full grant of benefits sought with respect to 
that claim, i.e. service connection for COPD.  The veteran 
has not expressed disagreement with the down-stream 
issues of either the effective date or disability evaluation 
assigned to his COPD; therefore, such matters are not before 
the Board.  See Grantham v. Brown, 114 F.3d (Fed. Cir. 1997); 
Barrera v. Gober, 122 F.3d 1030 (Fed.Cir., 1997); see also 
Holland v. Gober, 10 Vet. App. 433 (1997) (per curiam).  
Accordingly, the only pending issue is entitlement to TDIU 
benefits.


CONTENTIONS OF APPELLANT ON APPEAL

In essence, the veteran argues that his service-connected 
disabilities have rendered him unable to work, thereby 
warranting entitlement to TDIU benefits.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1998), has reviewed and considered 
all of the evidence and material of record in the veterans 
claims file.  Based on its review of the relevant evidence in 
this matter, and for the following reasons and bases, it is 
the decision of the Board that the preponderance of the 
evidence is against a grant of entitlement to TDIU benefits.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veterans appeal has been obtained.

2.  Service connection is in effect for COPD, evaluated as 30 
percent disabling; the veteran has no other adjudicated, 
service-connected disabilities.

3.  The veteran has completed three years of college and has 
occupational experience in the pharmaceutical field, having 
owned and managed his own business, and also having worked as 
a salesman and a medical technician.  He last worked full-
time in December 1992.

4.  There are no exceptional or unusual circumstances present 
in the veterans case that warrant a referral to the Director 
of the VA Compensation and Pension Service.

5.  The veterans service connected COPD, when evaluated in 
association with his educational attainment and occupational 
experience, has not rendered him unable to engage in all 
forms of substantially gainful employment.



CONCLUSION OF LAW

The criteria for TDIU benefits, due to service connected 
disability, have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 
4.19 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

Service records indicate that the veteran completed three 
years of college, majoring in pharmacology.  A birth 
certificate for his son, dated in October 1970, reflects that 
he worked as a pharmacist after service.  In February 1993, 
at the time he first requested unemployability benefits, the 
veteran reported that he had last worked full-time in 
September 1992 as a medical assistant at the Meadowbrook 
clinic.  He stated that he had not been able to work since 
that time due to cataracts, COPD and a back disorder.

In February 1993, the RO received a statement from Dr. E.R., 
associated with the Meadowbrook Clinic.  That physician 
reported having treated the veteran since October 1981, 
noting that the veteran suffered from chronic lower back pain 
and stiffness, and COPD.  Dr. E.R. indicated that as of 
September 1992, the veteran had been much worse and unable to 
work.  Dr. E.R. stated his belief that the veterans physical 
problems were the result of his work in the Naval hospital 
during Naval service.  

In a statement dated in April 1993, Dr. E.R. indicated that 
the veterans main complaints were shortness of breath and 
low back pain.  Dr. E.R. noted that the veteran also had 
problems with chronic diverticulosis and chronic diarrhea, 
and that he had become depressed because of his physical 
problems.  Dr. E.R. stated that the veteran was unemployed 
and would be unable to work if he did have a job.  His 
usual occupation is drug store manager.  Usually an active 
person, he has been unable to perform ordinary household 
maintenance jobs around the house.  

In VA Form 21-8940, completed in April 1993, the veteran 
complained that due to his back, leg and hip pain he was 
unable to stand, sit, walk or bend over or lift anything.  He 
also complained that his visual perception was gone and that 
he had trouble because of shortness of breath.  He reported 
that he had worked as an owner and manager of a pharmacy from 
October 1981 to October 1989, and then worked as a medical 
technician at the Meadowbrook clinic from March to September 
1992, and again for several weeks in December 1992.  

Private records dated in January 1993 include comment that 
there had been a significant change in the veterans overall 
health in the past several months.  The veteran was evaluated 
for shortness of breath and chest tightness; the impression 
was an anxiety reaction.  Other diagnoses were prostatitis, a 
back injury in September 1992, and status post cataract 
removal on the right.

In a lay statement dated in November 1994, P.W., Sr., related 
having known the veteran since 1980, and that he had slowly 
deteriorated over the years with back pain and shortness of 
breath until he was unable to walk or sit for long periods of 
time.  H.R., R.P.H., reported having filled the veterans 
prescriptions for a number of years, noting a deterioration 
in the veterans eye and back problems.  A neighbor, having 
known the veteran since 1972, stated that at one time the 
veteran worked as a pit crew mechanic while holding down a 
full-time job and remodeling his home, but indicated the 
veteran was now unable to paint his own home, repair his car 
or do yard work.  P.C. noted a deterioration in the veterans 
health over the five or 10 years prior, and D.H. also noted 
that the veteran started to look sick all the time.

In November 1994, the veteran presented personal hearing 
testimony.  He complained of an inability to sleep due to 
pain and being required to walk with a cane.  Transcript at 
2-3.  

In March 1997, the Board denied service connection for a 
herniated nucleus pulposus of the lumbar spine and for 
bilateral cataracts.



In November 1997, the veteran reported for a VA examination; 
the impression was COPD and gastroesophageal reflux disease.  
The veteran complained of shortness of breath when climbing 
stairs or when walking on an incline.  Spirometry testing 
revealed a moderate obstructive ventilatory defect.  
Examination revealed coarse breath sounds, with some rales 
and the VA examiner noted that the veteran had difficulty 
breathing.  A report of pulmonary function testing shows a 
Forced Expiratory Volume (FEV-1) of 62 percent predicted.

In a rating decision dated in December 1997, the RO 
established service connection for COPD, assigning a 30 
percent evaluation, effective February 18, 1993.  The RO 
continued to deny entitlement to TDIU.

In February 1998, the veteran submitted a statement pertinent 
to his lumbar spine; he complained of multiple additional 
problems related to his back disorder.  The RO contacted the 
veteran for clarification as to whether he was claiming 
service connection for the additional problems identified; he 
has not responded.

In June 1998, the veteran reported for a VA examination 
pertinent to COPD.  A report of pulmonary function testing 
shows a post-bronchodilator FEV-1 of 72 percent and a Forced 
Expiratory Volume in one second to Forced Vital Capacity 
(FEV-1/FVC) of 60.  The veterans Diffusion Capacity of the 
Lung for Carbon Monoxide by the Single Breath Method (DLCO 
(SB)) was 114 percent.  Significant improvement was shown 
with the use of bronchodilators.  The examiner noted 
increased amounts of mucous since prior examination.  

The veteran reported being sometimes unable to catch his 
breath and having coughing spells with a gag reflex.  The VA 
examiner noted that the veterans disease was progressing, 
that he was not a respiratory cripple, but I think he is 
progressing towards that point.  He is unable to do any kind 
of exercise activity and I think that his COPD is going to 
eventually cause him to a pulmonary cripple, needing oxygen 
and perhaps mechanized wheel chairs and such.


Criteria & Analysis

Disability evaluations are administered under the VA Schedule 
for Rating Disabilities (Schedule) that is found in 38 C.F.R. 
§ Part 4 (1998) and is designed to compensate a veteran for 
the average impairment in earning capacity.  38 U.S.C.A. § 
1155 (West 1991).  Separate diagnostic codes identify the 
various disabilities.  Id.

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
veteran is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that if there is only one such disability, such 
disability shall be ratable as 60 percent or more and if 
there are two or more disabilities, there shall be at least 
one disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  38 C.F.R. § 4.16(a) (1998).

The Board notes that the veteran's claim is "well-grounded" 
within the meaning of 38 U.S.C.A. § 5107.  That is, the Board 
finds that he has presented a claim which is plausible.  The 
Board is also satisfied that all relevant facts have been 
properly developed.  No further assistance to the veteran is 
required to comply with the duty to assist mandated by 38 
U.S.C.A. § 5107.

In the instant case, the veterans only service-connected 
disability is COPD.  Such is currently assigned a 30 percent 
disability evaluation.  The veteran has not initiated an 
appeal with respect to the schedular evaluation assigned to 
such disability.  However, for the purpose of determining the 
impact of such disability on his employability, the Board 
will consider whether the veterans disability is properly 
rated under the Schedule.  In that regard the Board notes 
that the RO has set out that the veterans COPD is evaluated 
under 38 C.F.R. § 4.97, Diagnostic Code 6603 (1998).  That 
diagnostic code pertains to pulmonary emphysema and COPD 
would be rated analogously to such disorder.  See 38 C.F.R. 
§ 4.20 (1998).  


It is noted that during the course of this appeal, the 
criteria applicable to respiratory disorders was amended 
effective as of October 7, 1996.  See 61 Fed. Reg 46720-46731 
(Sept. 5, 1996).  Under the amended Schedule, there is now a 
diagnostic code specific to COPD, 38 C.F.R. § 4.97, 
Diagnostic Code 6604 (1998), the criteria of which are 
identical to those set out under the revised 
38 C.F.R. § 4.97, Diagnostic Code 6603 (1998).  The RO has 
advised the veteran of both the old and new criteria.

Under the criteria of Diagnostic Code 6603 in effect prior to 
the revision, a 10 percent evaluation required mild pulmonary 
emphysema, with evidence of ventilatory impairment on 
pulmonary function tests and/or definite dyspnea on prolonged 
exertion.  A 30 percent evaluation was warranted for moderate 
pulmonary emphysema, with moderate dyspnea occurring after 
climbing one flight of steps or walking more than on block on 
level surface, and pulmonary function tests consistent with 
findings of moderate emphysema.  A 60 percent rating was 
warranted for severe pulmonary emphysema with exertional 
dyspnea sufficient to prevent climbing one flight of steps or 
walking one block without stopping; ventilatory impairment of 
severe degree confirmed by pulmonary function tests with 
marked impairment of health.  A 100 percent rating was 
warranted for pronounced pulmonary emphysema manifested by 
intractable and totally incapacitating with dyspnea at rest, 
or marked dyspnea and cyanosis on mild exertion; severity of 
emphysema confirmed by chest x-rays and pulmonary function 
tests.

Under the criteria of Diagnostic Code 6603 as revised, or 
under Diagnostic Code 6604, a 10 percent rating is warranted 
for COPD manifested by FEV-1 of 71- to 80- percent predicted, 
or, FEV-1/FVC of 71 to 80 percent, or; DLCO (SB) 66- to 80-
percent predicted.  A 30 percent rating is warranted for COPD 
manifested by FEV-1 of 56- to 70-percent predicted, or; FEV-
1/FVC of 56 to 70 percent, or; DLCO (SB) 56- to 65-percent 
predicted.  A 60 percent rating is warranted for COPD 
manifested by FEV-1 of 40- to 55-percent predicted, or; 
FEV-1/FVC of 40 to 55 percent, or; DLCO (SB) of 40- to 55-
percent predicted, or; maximum oxygen consumption of 15 to 20 
ml/kg/min (with cardiorespiratory limit).  

A 100 percent rating is warranted for COPD manifested by FEV-
1 less than 40 percent of predicted value, or; FEV-1/FVC less 
than 40 percent, or; DLCO (SB) less than 40-percent 
predicted, or; maximum exercise capacity less than 
15 ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by echocardiogram or cardiac catheterization), or; 
episode(s) of acute respiratory failure, or; requires 
outpatient oxygen therapy.  See 61 Fed. Reg. 46,720-731 
(September 5, 1996); 38 C.F.R. § 4.97, Diagnostic Code 6604.  
Post-bronchodilator readings are used in applying the rating 
criteria.

When the regulations involving a claim for entitlement to a 
higher rating are modified during the course of an appeal, 
the veteran is entitled to resolution of his claim under the 
criteria that are to his advantage.  Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  In this case the veterans COPD 
warrants no more than a 30 percent evaluation under either 
the old or the revised criteria.  The competent medical 
evidence of record does not show that his COPD is severe, 
resulting in exertional dyspnea sufficient to prevent him 
from climbing one flight of stairs or walking one block 
without stopping, or that such has resulted in severe 
ventilatory impairment and marked impairment in health.  

Examination in November 1997 revealed the veteran to have 
only moderate impairment, consistent with assignment of a 
30 percent evaluation, and, although the recent VA examiner 
recognized that the veterans disease was progressing, such 
was not characterized as severe and it was noted that the use 
of bronchodilators resulted in great improvement in the 
veterans respiratory ability.  The Board also notes that 
FEV-1, FEV-1/FVC and/or DLCO (SB) scores as shown in the 
competent medical evidence of record are consistent with the 
assignment of no more than a 30 percent evaluation under the 
revised criteria.  38 C.F.R. § 4.97, Diagnostic Code 6603 
(1996); 38 C.F.R. § 4.97, Diagnostic Codes 6603, 6604 (1998).

Thus, the veteran has only one service-connected disability 
and such is evaluated as only 30 percent disabling.  He 
therefore does not meet the percentage criteria specified in 
38 C.F.R. § 4.16(a).  However, TDIU may still be assigned to 
the veteran who fails to meet these percentage standards if 
he is deemed unemployable by reason of his service-connected 
disability.  38 C.F.R. § 4.16(b).  

In a pertinent precedent decision, the VA General Counsel 
concluded that the controlling VA regulations generally 
provide that veterans who, in light of their individual 
circumstances, but without regard to age, are unable to 
secure and follow a substantially gainful occupation as a 
result of service-connected disability shall be rated totally 
disabled, without regard to whether an average person would 
be rendered unemployable by the circumstances.  Thus, the 
criteria include a subjective standard.  It was also 
determined that "unemployability" is synonymous with 
inability to secure and follow a substantially gainful 
occupation.  VAOPGCPREC 75-91 (O.G.C. Prec. 75-91).

Also, 38 C.F.R. § 3.321(b)(1) provides that, in exceptional 
circumstances, where the schedular evaluations are found to 
be inadequate, the veteran may be awarded a rating higher 
than that encompassed by the schedular criteria, as shown by 
evidence showing that the disability at issue causes marked 
interference with employment, or has in the past or continues 
to require frequent periods of hospitalization rendering 
impractical the use of the regular schedular standards.  Id.  

For a veteran to prevail on a claim based on individual 
unemployability, it is necessary that the record reflect some 
factor which takes the claimant's case outside the norm of 
such a veteran.  38 C.F.R. § 4.15 (1998).  The sole fact that 
a veteran is unemployed or has difficulty obtaining 
employment is not enough.  A high rating in itself is 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question in a total rating case 
based upon individual unemployability due to service-
connected disability is whether the veteran is capable of 
performing the physical and mental acts required by 
employment and not whether the veteran is, in fact, employed.  
38 C.F.R. 4.16(a); Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993).  



Entitlement to a total compensation rating must be based 
solely on the impact of the veteran's service-connected 
disability on his ability to keep and maintain substantially 
gainful work.  38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16 (1998).  

In determining whether the veteran is entitled to a total 
disability rating based upon individual unemployability, 
neither his non-service-connected disabilities nor his 
advancing age may be considered.  Van Hoose 4 Vet. App. 361 
(1993); 38 C.F.R. § 3.341(a).  If total industrial impairment 
has not been shown, VA is not obligated to show that a 
veteran is incapable of performing specific jobs in 
considering a claim for a total rating based on individual 
unemployability.  See Gary v. Brown, 7 Vet. App. 229 (1994).

In the instant case, the Board has carefully considered the 
evidence of record.  The veteran is shown to have multiple 
nonservice-connected disabilities in addition to his service-
connected COPD.  Significantly, on his application for TDIU 
benefits, he complained of back, hip and leg pain that made 
it difficult for him to stand, sit or walk for long periods 
of time, and prevented him from bending or lifting.  

The Board also notes that the veteran has complained of 
problems with his eyesight due to cataracts, and with 
insomnia due to back pain.  In a recent statement he 
identified numerous other problems associated with his back 
complaints.  Such disorders cannot be considered in 
determining the veterans entitlement to TDIU benefits as 
they are not service-connected.  Rather, only his service-
connected disability, COPD, may be considered, in connection 
with his education and occupational experience.  

The Board notes that the record contains competent medical 
opinions to the effect that the veteran is unable to work.  
However, such opinions are based on consideration of medical 
problems other than or in addition to COPD.  




For example, physicians have noted that the veterans back 
problems, as well as chronic diarrhea and diverticulosis, 
prevent him from working.  No physician has offered a medical 
opinion that the veterans COPD, in and of itself, prevents 
him from working.

The Board notes that the veteran does have difficulty 
breathing and further notes that a recent VA examiner 
indicated that the COPD was progressing and that the veteran 
was prevented from any forms of exercise.  However, that 
examiner specifically indicated that the veteran was not yet 
a respiratory cripple.  That examiner did not indicate 
that the veteran was prevented from partaking in sedentary 
employment due to his COPD, only from exercise.  Nor has any 
other competent individual offered such opinion.  The 
veteran, in addition to working as a salesman, has owned and 
managed his own pharmacy in the past.  

Although his COPD may limit him from exertional tasks such as 
those required in sales, it has not been shown that the 
veteran is now rendered incapable of managing or owning a 
pharmacy or that he is not able to perform other sedentary 
employment due solely to his service-connected COPD.  The 
competent evidence does not reflect that the veteran requires 
frequent periods of hospitalization or that there are other 
unusual factors involved in his case so as to warrant 
assignment of a total rating.  The competent evidence instead 
indicates that the veteran has physical limitations from 
multiple medical problems, to include his back disorder.  

The Board will not herein evaluate whether the combination of 
the veterans service-connected and non-service connected 
disorders render him unemployable as only his service-
connected COPD may be considered in connection with his 
eligibility for TDIU benefits.  There is no competent 
evidence that his COPD, in and of itself, renders him 
unemployable in view of his educational and occupational 
experience.  Accordingly, a grant of entitlement to TDIU 
benefits is not supported by the evidence of record.  38 
C.F.R. §§ 3.321, 3.340, 3.341, 4.15, 4.16, 4.19.


ORDER

Entitlement to TDIU benefits is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans Appeals.
- 2 -
